LOTTINGER, Judge.
This appeal was fixed for argument and all attorneys of record and the plaintiff in proper person were notified. At the time scheduled for argument, the appellant was not present or represented, nor had any brief been filed on behalf of appellant, nor had any motion been filed for continuance.
On authority of Rule VII, Section 5(b), this Court, ex proprio motu, considers said appeal as abandoned; therefore, it is ordered that this appeal be dismissed with prejudice.
APPEAL DISMISSED.